Case 1:03-md-01570-GBD-SN Document 5605 Filed 01/15/20 Page 1 of 2

os,
UNITED STATES DISTRICT COURT fr
SOUTHERN DISTRICT OF NEW roy Ba ne

  
 
 
 
   

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 ( °, hon, _
ECF Case b eae
M2 ym,

 

 

 

 

This document relates to:
Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN)

READ) FINAL ORDER OF JUDGMENT ON BEHALF OF
ASHTON XIX PLAINTIFFS IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs identified tn
Exhibit A to this Order, plaintiffs in Ashton et al. v. Al Qaeda Islamic Army et al., 02-cv-6977
(S.D.N.Y.) (GBD) (SN) (“Ashton”), who are each an immediate family member of a victim killed
in the terrorist attacks on September 11, 2001, and the Judgment by Default for liability only
against the Islamic Republic of Iran (“Iran’’) entered on 08/26/2015, together with the entire record
in this case, it is hereby;

ORDERED that service of process was effected upon Iran in accordance with 28 U.S.C.
§ 1608(a) for sovereign defendants;

ORDERED that final judgment is entered against Iran and on behalf of the Plaintiffs in
Ashton, as identified in the attached Exhibit A, who are the immediate family members of an
individual killed in the terrorist attacks on September 11, 2001, as described in Exhibit A;

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages in the
amount as set forth in Exhibit A;

ORDERED that the Ashton Plaintiffs identified in Exhibit A are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001 until

the date of judgment;

 

 
 

Case 1:03-md-01570-GBD-SN Document 5605 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue;
and it is

ORDERED that the remaining Ashton Plaintiffs not appearing on Exhibit A, may submit
in later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages for decedents’ pain and suffering from the September 11, 2001 attacks,
they will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit
A.

Dated: New York, New York

FEB (a SO ORDERED:

Dara, G Donde

RGE‘#. DANIELS
nited States District Judge

 

 
 

Case 1:03-md-01570-GBD-SN Document 5605-1 Filed 01/15/20 Page 1 of 2

Exhibit A
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00 000°0SZr §$ seysIuzny If eyedeuis Ss Agueys
SULIGiS pyeseus epury ?
00'000;0STr  $ BUulTqIS vpeseulg Woqo"y “A Bpeseus S Aatueys ¢
on ;000;0STF §$ SUITqIS eyeseus SOUIee If eyesrurs Ss Agqtueis ¢
00°000°0S7'r $] — BurIgis Bjeseurs Arery “ag epeseUg iS Aa]UeIS €
00°000°00S‘ZI $ osnods veseUls Bud] If Eyesrurs ‘S Agtueis Z
00';000'DST Pr § Sul[qls epeseuls MoIPUY If epedeug BS AQTULIS I

Z 40 z afed

Oc/ST/TO Palla

T-S09S JUawunD0q

NS-Q89-02ST0O-pW-€0:T ase

 

 

 
